PAULA CHAVEZ, Claimant Below, Appellant,
v.
DAVID'S BRIDAL, Employer Below, Appellee.
No. 62, 2008
Supreme Court of Delaware.
Submitted: May 21, 2008.
Decided: June 9, 2008.
Before HOLLAND, JACOBS, and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 9th day of June 2008, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its well-reasoned decision dated January 10, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.